Filed 05/05/20                                                         Case 20-11612                                                                        Doc 1


  Fill in this information to identify your case:

  United States Bankruptcy Court for the:

  EASTERN DISTRICT OF CALIFORNIA

  Case number (if known)                                                      Chapter      11
                                                                                                                                Check if this an
                                                                                                                                amended filing




 Official Form 201
 Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                            02/20
 If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
 known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


  1.   Debtor's name                Benton Enterprises, LLC

  2.   All other names debtor
       used in the last 8 years
                                    DBA Elk Ridge Almonds
       Include any assumed          DBA Heart Ridge Farms
       names, trade names and
       doing business as names

  3.   Debtor's federal
       Employer Identification      XX-XXXXXXX
       Number (EIN)


  4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                    business

                                    18252 Avenue 20
                                    Madera, CA 93637
                                    Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                    Madera                                                          Location of principal assets, if different from principal
                                    County                                                          place of business

                                                                                                    Number, Street, City, State & ZIP Code


  5.   Debtor's website (URL)       heartridgefarms.com


  6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




  Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Filed 05/05/20                                                            Case 20-11612                                                                           Doc 1
  Debtor    Benton Enterprises, LLC                                                                      Case number (if known)
            Name



  7.   Describe debtor's business        A. Check one:
                                            Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                            Railroad (as defined in 11 U.S.C. § 101(44))
                                            Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                            Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                            None of the above

                                         B. Check all that apply
                                            Tax-exempt entity (as described in 26 U.S.C. §501)
                                            Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                            Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.uscourts.gov/four-digit-national-association-naics-codes.



  8.   Under which chapter of the        Check one:
       Bankruptcy Code is the
                                            Chapter 7
       debtor filing?
                                            Chapter 9

                                            Chapter 11. Check all that apply:
                                                                   Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                   are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                   business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                   statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                   procedure in 11 U.S.C. § 1116(1)(B).
                                                                   The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and it chooses to
                                                                   proceed under Subchapter V of Chapter 11.
                                                                   A plan is being filed with this petition.
                                                                   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                   accordance with 11 U.S.C. § 1126(b).
                                                                   The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                   Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                   attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                   (Official Form 201A) with this form.
                                                                   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                            Chapter 12

  9.   Were prior bankruptcy                No.
       cases filed by or against
       the debtor within the last 8         Yes.
       years?
       If more than 2 cases, attach a
       separate list.                               District                                When                                  Case number
                                                    District                                When                                  Case number


  10. Are any bankruptcy cases              No
      pending or being filed by a
      business partner or an                Yes.
      affiliate of the debtor?
       List all cases. If more than 1,
       attach a separate list                       Debtor                                                                    Relationship
                                                    District                                When                              Case number, if known




  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Filed 05/05/20                                                           Case 20-11612                                                                               Doc 1
  Debtor   Benton Enterprises, LLC                                                                   Case number (if known)
           Name



  11. Why is the case filed in    Check all that apply:
      this district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                           preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                           A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

  12. Does the debtor own or          No
      have possession of any
      real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                      Yes.
      property that needs
      immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                  It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                 What is the hazard?
                                                  It needs to be physically secured or protected from the weather.
                                                  It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                 livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  Other
                                               Where is the property?
                                                                                Number, Street, City, State & ZIP Code
                                               Is the property insured?
                                                  No
                                                  Yes.    Insurance agency
                                                          Contact name
                                                          Phone



           Statistical and administrative information

  13. Debtor's estimation of      .         Check one:
      available funds
                                               Funds will be available for distribution to unsecured creditors.
                                               After any administrative expenses are paid, no funds will be available to unsecured creditors.

  14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
      creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                      100-199                                          10,001-25,000                               More than100,000
                                      200-999

  15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


  16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                      $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                      $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                      $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Filed 05/05/20                                                         Case 20-11612                                                                             Doc 1
  Debtor    Benton Enterprises, LLC                                                                  Case number (if known)
            Name



            Request for Relief, Declaration, and Signatures

  WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
             imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

  17. Declaration and signature
      of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
      representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      May 5, 2020
                                                    MM / DD / YYYY


                               X   /s/ William B. Pitman                                                    William B. Pitman
                                   Signature of authorized representative of debtor                         Printed name

                                   Title   CEO/Managing Member




  18. Signature of attorney    X   /s/ Peter L. Fear                                                         Date May 5, 2020
                                   Signature of attorney for debtor                                               MM / DD / YYYY

                                   Peter L. Fear 207238
                                   Printed name

                                   Fear Waddell, P.C.
                                   Firm name

                                   7650 North Palm Avenue, Suite 101
                                   Fresno, CA 93711
                                   Number, Street, City, State & ZIP Code


                                   Contact phone     559.436.6575                  Email address      pfear@fearlaw.com

                                   207238 CA
                                   Bar number and State




  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
Filed 05/05/20                                                                   Case 20-11612                                                                                            Doc 1


   Fill in this information to identify the case:
   Debtor name Benton Enterprises, LLC
   United States Bankruptcy Court for the: EASTERN DISTRICT OF                                                                                          Check if this is an
                                                  CALIFORNIA
   Case number (if known):                                                                                                                              amended filing




  Official Form 204
  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
  Are Not Insiders                                                                           12/15

  A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
  debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
  include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
  among the holders of the 20 largest unsecured claims.

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   Agriland Farming                                                                                                                                                         $38,304.41
   Company, Inc
   23400 Road 24
   Chowchilla, CA
   93610
   Bryan Jolley                                                                                                                                                             $75,000.00
   6685 N Sequoia
   Fresno, CA 93711
   Chase Visa                                                      Credit card                                                                                              $80,538.50
   PO Box 6294                                                     purchases
   Carol Stream, IL
   60197
   CoBank Farm Credit                                              Rental Term                                                                                              $52,848.91
   Leasing
   Attn: Vanesa
   Gonzalez Garcia
   600 Hwy, 169 S.,
   Suite 300
   Minneapolis, MN
   55426-1206
   Everett Meisser                                                                                                                                                          $38,666.67
   Jeffrey M. Canepa
   Irrevocable 2012
   Trust
   1595 38th Avenue
   Capitola, CA 95010
   Everett Meisser                                                                                                                                                          $59,786.73
   Jeffrey M. Canepa
   Irrevocable 2012
   Trust
   1595 38th Avenue
   Capitola, CA 95010




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 05/05/20                                                                   Case 20-11612                                                                                            Doc 1



   Debtor    Benton Enterprises, LLC                                                                            Case number (if known)
             Name

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   Everett Meisser                                                                                                                                                          $59,786.73
   Jeffrey M. Canepa
   Irrevocable 2012
   Trust
   8030 Soquel Ave,
   Suite 100
   Santa Cruz, CA
   95062
   Fortis Solutions                                                                                                                                                         $42,079.20
   Group
   2050 Wardrobe Ave
   Merced, CA 95341
   Fresno First Bank                                                                                                                                                        $73,436.00
   7690 N Palm
   Avenue, Suite 101
   Fresno, CA 93711
   Fresno First Bank                                                                                                                                                      $103,405.84
   7690 N Palm
   Avenue, Suite 101
   Fresno, CA 93711
   Fresno Madera Farm                                                                                                                                                     $123,561.59
   Credit
   4635 West Spruce
   Fresno, CA 93722
   Gilman Harris                                                                                                                                                            $39,692.40
   Travioli - Adaptable
   313 E Caldwell Ave
   Visalia, CA 93277
   Internal Revenue                                                                                                                                                       $206,407.34
   Service
   PO Box 7346
   Philadelphia, PA
   19101-7346
   Internal Revenue                                                Tax period ending                                                                                        $90,880.63
   Service                                                         12/31/2016
   PO Box 7346
   Philadelphia, PA
   19101-7346
   Leslie Cosyns                                                                                                                                                          $223,000.00
   510 Woodlands Dr
   Madera, CA 93637
   Madera County Tax                                                                                                                                                      $100,155.65
   Collector
   200 West 4th Street
   Madera, CA 93637
   National Funding                                                                                                                                                       $145,000.00
   9820 Town Center
   Drive
   San Diego, CA
   92121




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 05/05/20                                                                   Case 20-11612                                                                                            Doc 1



   Debtor    Benton Enterprises, LLC                                                                            Case number (if known)
             Name

   Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
   complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
   including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                    professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                    and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                    contracts)                                                 partially secured          of collateral or setoff
   Stepanian Farms,                                                                                                                                                     $5,780,695.25
   Inc.
   Attn: Jeff Stepanian
   10072 East Elkhorn
   Avenue
   Selma, CA 93662
   Stewart & Jasper                                                                                                                                                         $82,760.00
   Marketing
   3500 Shiela Rd
   Newman, CA 95360
   William Pitman                                                                                                                                                           $83,007.78
   18252 Avenue 20
   Madera, CA 93637




  Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

  Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
Filed 05/05/20                                                                Case 20-11612                                                     Doc 1




                                                                   United States Bankruptcy Court
                                                                         Eastern District of California
     In re      Benton Enterprises, LLC                                                                       Case No.
                                                                                      Debtor(s)               Chapter    11




                                               CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

    Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
    recusal, the undersigned counsel for Benton Enterprises, LLC in the above captioned action, certifies that the following
    is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of
    any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



        None [Check if applicable]




     May 5, 2020                                                          /s/ Peter L. Fear
     Date                                                                 Peter L. Fear 207238
                                                                          Signature of Attorney or Litigant
                                                                          Counsel for Benton Enterprises, LLC
                                                                          Fear Waddell, P.C.
                                                                          7650 North Palm Avenue, Suite 101
                                                                          Fresno, CA 93711
                                                                          559.436.6575 Fax:559.436.6580
                                                                          pfear@fearlaw.com




    Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
